department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc tege eoeg et2 conex-105510-06 office_of_chief_counsel number info release date uil ---------------------------- -------------------------------- ---------------------------- you state that you are a retired ------------------- employee who is seeking recovery this letter responds to your date inquiry to president bush dear ---------------- regarding a federal_insurance_contributions_act fica tax_refund claim your letter was forwarded to this office for a reply of the employee share of fica_taxes withheld from your pay as far back as ------- according to the letter from the ------------------------------------------------------------ the city which was attached to your letter you have consented to the city claiming refunds on your behalf of dollar_figure--------- dollar_figure-------- and dollar_figure--------- for ------- ------- and ---------- respectively by consenting to allow the city to file a claim_for_refund on your behalf you agreed to not file a claim_for_refund of such amounts on your own federal tax_return and return_information including claims for refunds unless the disclosure is specifically authorized thus without the city’s written authorization to release such information the service is prohibited from providing you with any federal tax_return information related to the city even if the city filed a claim for your share of fica_taxes the internal_revenue_service service is prohibited by law from disclosing however we can provide general information e xplaining the process by which an employer obtains a refund of both the employer and employee shares of overpaid fica_taxes when an employer determines that it has paid more then the correct amount of fica tax the employer may file a claim_for_refund_or_credit of the employer and employee shares of the fica_taxes the employer must attempt to secure written consents from its affected employees authorizing the employer to seek a refund on the employee’s behalf however an employee may file a claim_for_refund on their own if the employee has not received a reimbursement from the employer and the employee has not consented to the employer claiming a refund on the employee’s behalf conex-105510-06 once the employer has satisfied the requirement of gathering the consents not just the consent of one employee but rather the consents of all affected employees or has attempted to gather such consents the employer must present the information to the service the service must verify the validity of the claim to insure that both the amount sought for refund in the claim is accurate and that the employer has met its obligation to contact or attempt to contact all affected employees after the review process if the claim is valid the service remits both the employer and employee shares of fica_taxes to the employer who is then responsible for disseminating the payments to the employees who consented to the employer claiming a refund on their behalf for large employers the process of trying to contact affected employees gathering consents and refunding the employee’s portion of fica can take a long time to accomplish we recommend contacting the city for an update on the sta tus of any claim_for_refund that the city may have filed on your behalf we hope this information has been helpful to you if you have any additional questions please contact -------------- of our office at --------------------- sincerely marie cashman special counsel exempt_organizations employment_tax government entities tax exempt government entities
